April 01, 2011

Ms. Ida Cecilia Garza
Hole & Alvarez, L.L.P.
612 W Nolana,  Suite 370
McAllen, TX 78504
Mr. Fernando G. Mancias
Law Office of Fernando G. Mancias, PLLC
4955 S. Jackson Road
Edinburg, TX 78539

RE:   Case Number:  09-0857
      Court of Appeals Number:  13-09-00156-CV
      Trial Court Number:  C-364-04-D

Style:      JOSE CARRERAS, M.D., P.A.
      v.
      CARLOS FRANCISCO MARROQUIN, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Laura Hinojosa|
|   |                  |
|   |Ms. Dorian E.     |
|   |Ramirez           |